Citation Nr: 0912324	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-33 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 3, 
2007, for the award of a 30 percent disability rating for 
migraine headaches. 


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
Veteran's rating for migraine headaches from 0 percent to 30 
percent disabling, effective January 3, 2007.  An October 
2007 Statement of the Case denied the Veteran's entitlement 
to an effective date earlier January 3, 2007.
FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO granted 
noncompensable service connection for a migraine headaches, 
effective October 20, 2000.  The Veteran did not appeal that 
decision.

2.  The Veteran has not raised a claim of entitlement to 
revision of the May 2002 rating decision based upon clear and 
unmistakable error (CUE).

3.  On January 11, 2006, the RO received a claim of 
entitlement to an increased rating for migraine headaches.  

4.  In a May 2006 rating decision, the RO continued a 0 
percent disability rating for migraine headaches, effective 
October 20, 2000.  In a March 2007 rating decision, the RO 
increased the Veteran's disability rating for migraine 
headaches from 0 percent to 30 percent disabling, effective 
January 3, 2007.

5.  There is no medical evidence of record dated in the year 
prior to January 3, 2007, which demonstrates that the Veteran 
would be entitled to a 30 percent disability rating for his 
service-connected migraine headaches.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 3, 
2007, for the assignment of a 30 percent disability rating 
for service-connected migraine headaches have not been met.  
38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007); 
Harper v. Brown, 10 Vet. App. 125 (1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In such cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

The Veteran contends that he is entitled to an effective date 
earlier than January 3, 2007, for the award of a 30 percent 
disability rating for migraine headaches.  Significantly, he 
did not appeal the May 2002 rating decision that granted 
service connection and awarded a 0 percent disability rating, 
and he has not alleged that the May 2002 decision was clearly 
and unmistakably erroneous in assigning a 0 percent rating.  
Johnston v. Nicholson, 421 F.3d 1285 (Fed. Cir. 2005); Canady 
v. Nicholson, 20 Vet. App. 393 (2006).

A May 2006 rating decision continued the 0 percent rating for 
migraine headaches.  A March 2007 rating decision increased 
the rating from 0 percent to 30 percent disabling, effective 
January 3, 2007.  The increase was based on a medical record 
received by the RO on January 3, 2007, which the RO 
determined was the date that an increase in disability was 
first shown.  38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2).   The Veteran contends that he is entitled to 
an earlier effective date of February 1, 2006, shortly after 
he originally filed for an increased rating.  In determining 
whether the Veteran is entitled to an earlier effective date 
for his increased rating of 30 percent, the pertinent 
question is whether there are any communications from the 
Veteran dated prior to January 3, 2007, that may be 
interpreted as either formal or informal claims for an 
increased rating.

The record reflects that following the May 2002 grant of 
service connection for migraine headaches, the first 
correspondence received from the Veteran relating to his 
migraine headaches was received on January 20, 2006.  As 
there was no other correspondence received from the Veteran 
dated between the May 2002 grant of service connection and 
the January 20, 2006, claim, the Board finds that January 11, 
2006, is the earliest date as of which he submitted a claim 
for an increased rating.  The question before the Board is 
whether, based upon the evidence of record, it is factually 
ascertainable that the Veteran's migraine headaches increased 
in severity in the one year prior to submitting his January 
2006 claim for an increased rating.  Therefore, the Board 
must consider the period from January 20, 2005, to January 3, 
2007, to determine if a 30 percent rating was warranted based 
on the January 20, 2006, claim for increase.  Any 
ascertainable increase occurring prior to January 2005 would 
require that the effective date be the date of the claim in 
January 2006.  38 C.F.R. § 3.400 (o)(2) (2008).  The evidence 
for consideration in this regard includes two VA 
examinations, an application for Social Security benefits, 
and a private physician's evaluation.

Migraine headaches are rated pursuant to Diagnostic Code 
8100.  A 10 percent rating is warranted for characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is warranted for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A maximum 50 
percent rating is warranted for very frequent completely 
prostrating attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.

On February 2006 VA examination, the Veteran reported that 
his headaches occurred once every two weeks and lasted five 
to six hours.  He described the headaches as throbbing.  He 
had missed three days of school due to the headaches and 
would take over-the-counter medication for relief.  The 
headaches caused some photophobia but did not cause nausea or 
vomiting.  He also reported some dizziness and unsteadiness 
when he awoke in the morning, which the examiner determined 
were syncopal type symptoms but not vertigo.  Physical 
examination was unremarkable.  The impression was 
nonprostrating migraine headaches, as well as dizziness not 
related to the headaches.  

On January 3, 2007, the Veteran's treating psychologist 
submitted an evaluation dated that same day, January 3, 2007, 
outlining the Veteran's history of losing his right eye and 
the subsequent effects the loss had had on his mental 
ability.  The psychologist noted that the Veteran had 
multiple subsequent sessions since the initial evaluation.  
At that time of the December 2006 initial evaluation, the 
Veteran had reported to the physician that he had been 
experiencing severe and debilitating migraines about three to 
four times per week.  He reported that when experiencing 
migraines, he became photosensitive and had to stay in a dark 
and quiet room in his home.  He indicated that the headaches 
prevented him from working.

On February 2007 VA examination, the Veteran reported 
experiencing headaches three times per week that lasted from 
four to six hours.  He took Tylenol for relief and had to sit 
in a dark quiet room when experiencing a headache.  The 
headaches were described as throbbing in nature with some 
nausea, but with no vomiting.  Physical examination was 
unremarkable.  The impression was prostrating migraine 
headaches.  

VA treatment records dated from February 2006 to March 2007 
are negative for complaints or treatment for the Veteran's 
migraine headaches.  

An April 2007 application for Social Security benefits 
reflects that the Veteran reported experiencing headaches 
from November 2006 to April 2007.  He described the headaches 
as causing him to get dizzy and light-headed, with blurred 
vision.  He stated that he had to lie in a dark room.  He did 
not take medication for the headaches because it did not 
provide relief.  The Veteran did not identify the month when 
he began to experience prostrating headaches, or the need to 
lie down in a dark and quiet room.  In that regard, he also 
did not submit clinical evidence with his application which 
would demonstrate evidence of prostrating headaches prior to 
the January 2007 private physician's evaluation. 

In regard to an effective date earlier than January 3, 2007, 
the Board finds that the evidence does not support a finding 
that his headaches had increased in severity between January 
20, 2005 and January 3, 2007.  While the Veteran reported in 
his Social Security application that he experienced headaches 
in November 2006, that record cannot service as a basis for 
an earlier effective date because, although the Veteran 
reported experiencing headaches dating back to November 2006, 
the type and nature of those headaches was not recorded, and 
there is no clinical evidence to support a finding that in 
November 2006 his headaches were prostrating to support a 
higher rating.  Significantly, the clinical evidence 
demonstrates that on VA examination in February 2006, the 
Veteran's headaches were found to be nonprostrating, whereas 
on VA examination in February 2007, the Veteran's headaches 
were found to be prostrating with the need to lie in a quiet 
and dark room, evidencing a worsening of the condition, with 
the first evidence of record of such a worsening dated 
January 3, 2007.  While the January 3, 2007, private 
treatment record references treatment which occurred in 
December of 2006, the VA must assign an effective date based 
on the date the private treatment record was received by the 
RO, as opposed to the date of the treatment.  38 C.F.R. 
§ 3.157(b)(2).

The Board finds that at no time in the year prior to January 
3, 2007, was an increase in disability commensurate with a 
rating of 30 percent factually ascertainable.  As the 
evidence does not show that the Veteran's migraine headaches 
met the criteria for a 30 percent rating prior to January 3, 
2007, an earlier effective date for the 30 percent rating is 
not warranted. As the preponderance of the evidence is 
against the claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2007; a rating 
decision in September March 2007; and a statement of the case 
in October 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the August 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained three medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An effective date earlier than January 11, 2007, for the 
award of a 30 percent rating for migraine headaches, is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


